09/14/2021


          IN THE SUPREME COURT OF THE STATE OF MONIFilgr ED Case Number: PR 06-0422

                                       PR 06-0422
                                                                            SEP 14 2021
                                                                          Bowen Greenwood
                                                                        Clerk of Supreme Court
                                                                           State of Montana


 IN THE MATTER OF THE PETITION OF
                                                                     ORDER
 JESSICA GILLENTINE


       Jessica Gillentine has petitioned the Court to waive the three-year test requirement
for the Multistate Professional Responsibility Examination (MPRE) for purposes of
Gillentine's application for adrnission by motion to the State Bar of Montana. By rule,
applicants for admission by rnotion must provide evidence of the requisite score on an
MPRE taken "within three years preceding the date of the application for admission." Rule
IV.A.3, Rules of Admission.
       Gillentine passed the MPRE in 2015 when seeking admission to the practice of law
in Mississippi. Gillentine was admitted to the State Bar of Mississippi in 2016 and was
admitted to and remained a member in good standing of the Tennessee Bar. The petition
states that Gillentine has been practicing law "without any ethical or disciplinary issues"
since 2016. Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Jessica Gillentine to waive the
three-year test requirement for the MPRE for purposes of Gillentine's current application
for admission by rnotion to the State Bar of Montana is GRANTED.
       The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Exarni.ners at the State Bar of Montana.
      DATED this ) 9      day of September, 2021.




                                                            Chief Justice
teS2 4( 644
        Justices